                    Case 1:20-cr-00102-VEC Document 39
                                                    38 Filed 05/29/20 Page 1 of 1




                              USDC SDNY
                              DOCUMENT
                              ELECTRONICALLY FILED
                              DOC #:                                      May 29, 2020
                              DATE FILED: 05/29/2020
          By ECF

          Honorable Valerie E. Caproni
          United States District Judge
          Southern District of New York
          40 Foley Square
          New York, NY 10007
                                                       MEMO ENDORSED
                     Re:       United States v. Maria Fernanda Gutierrez Ospino and
                               Jose Andre Urena Sancho, 20 Cr. 102 (VEC)

     Dear Judge Caproni:

          With the consent of the Government, and joined by Julia Kefalinos, counsel for Maria
     Fernanda Gutierrez Ospino, I write on behalf of my client Jose Andre Urena Sancho to
     request a 45-day adjournment of the status conference presently scheduled for June 17, 2020 in
     the above-captioned case.

          Due to the COVID-19 pandemic, counsel for both defendants have encountered difficulty
     in their efforts to review discovery with their clients. Discovery in the case is voluminous.
     Additionally, as noted in an earlier adjournment request filed by Ms. Kefalinos, Ms. Gutierrez
     Ospino has a newborn baby. ECF No. 36. According to Ms. Kefalinos, her client is still
     struggling with the numerous challenges involved in parenting a newborn and does not feel
     comfortable traveling to New York at this time.

         The parties consent to the exclusion of time under the Speedy Trial Act through the next
     conference date scheduled by the Court. Thank you for your consideration of this request.

Application GRANTED. The June 17, 2020, conference is adjourned to
August 6, 2020, at 2:00 P.M. If necessary, the Court will consider a request      Respectfully submitted,
for Ms. Ospino to appear remotely. The Court finds that the health risks due to
COVID-19 and the additional time needed for Defendants to review discovery        /s/ Ariel Werner
outweigh the interests in speedy trial; time shall be excluded from June 17,      Ariel Werner
2020, to August 6, 2020.                                                          Assistant Federal Defender
                                                                                  212.417.8770
SO ORDERED.                       Date: 05/29/2020




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
